     NICOLA T. HANNA
 1
     United States Attorney
2    DAVID M.HARRIS
3    Assistant United States Attorney
     Chief, Civil Division
4    CEDINA M. KIM
5    Assistant United States Attorney
     Senior Trial Attorney, Civil Division
6    MARLA K. LETELLIER,CSBN 234969
7    Special Assistant United States Attorney
           Social Security Administration
8           160 Spear Street, Suite 800
9          San Francisco, CA 94105
           Telephone:(415)977-8928
10         Facsimile:(415)744-0134
11         Email: Marla.Letellier@ssa.gov '
     Attorneys for Defendant
12
13                           UNITED STATES DISTRICT COURT

14                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
16 ~ CARMEN RODRIGUEZ,                      No. 5:19-cv-00667-JEM
17
                Plaintiff,                  ••i°G -- G     1   I    •   1
18
19                     v.

20 ANDREW SAUL, Commissioner of
21 ' Social Security,
22              Defendant.
23
24
25
26
27
28
 1
              The Court having approved the parties' Stipulation to Voluntary Remand
 2
       Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
 3
       ("Stipulation to Remand")lodged concurrently with the Judgment of Remand,IT
 4
       IS HEREBY ORDERED,ADJUDGED AND DECREED that the above
 5
       captioned action is remanded to the Commissioner of Social Security for further
 6
       proceedings consistent with the terms of the S' ulation to Remand.
 7
       DATED: ~           ~ ~'V
 8
                                            H    .JOHN E. MCDERMOTT
 9                                               TED STATES MAGISTRATE NDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28 I
